DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments, filed 1 June 2021, to claims 1, 4, 21, and 23 are acknowledged by the Examiner. Additionally, Applicant withdrew claim 22 as it is drawn to a non-elected invention.
Claims 10, 12, and 17 were previously cancelled.  Claims 6-8, 15-16, and 18 were previously withdrawn as being directed to a non-elected invention.
Claims 1-9, 11, 13-16, and 18-23 are currently pending. Claims 1-5, 9, 11, 13-14, 19-21, and 23 are examined in the office action below.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because as necessitated by the amendments the new ground of rejection does not rely on any previous interpretation of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 23 is objected to because of the following informalities:  
Claim 23 line 11: “measurement port” is suggested to read –measuring port—
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9, 11, 13-14, 19-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the insertion end" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-3, 9, 11, 13-14, and 19-21 are rejected as dependent on parent claim 1.
Claim 4 recites the limitation "the insertion end" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 is rejected as dependent on parent claim 4.
Claim 4 recites the limitation "the test element adapter" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 is rejected as dependent on claim 4.
Claim 23 recites the limitation "the insertion end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0100601 A1 to Simmons, et al. further in view of US 2013/0048530 A1 to Yang, et al..
Regarding claim 1, Simmons, et al. discloses a protective covering for a hand-held medical device (analyte measurement device is covered in a fully transparent covering material to protect the analyte measurement device from microbes or other contaminants, p. [0113-0119, 0199-0201]) that has a measuring port (port 208 includes a printed circuit board 212 with contacts 216 that allow for the analysis of an analyte such as a blood sample, Figs 10-12, p. [0113-0119]) configured for receiving the insertion end of a test element in a measuring position for measuring an analyte (port 208 is configured to receive disposable port 260 into receptacle 206 such that a test strip 150 can be inserted into strip port 252 on disposable port 250 and therefore an end of the 
		a sleeve (cover material may be a sleeve, p. [0199-0201]), wherein the sleeve can be mounted on the hand-held medical device to partially or fully enclose the hand-held medical device in a usable protected state (the cover material is one contiguous see through skin which covers the analyte measurement device and its susceptible components of the analyte measurement device—e.g., any buttons, battery cover, screen, case joints, etc, p. [0199-0201]); and
		a test element adapter (disposable port 250, Figs 10-12, p. [0113-0119]) being adapted to receive the test element (test strip 150 is inserted into the strip receptacle 260 on port 250, Figs 10-12, p. [0113-0119]), the test element adapter further comprising an insertion end configured to be received by the measuring port (disposable port 250 has an end that is inserted into the receptacle 206 and connected both physically and electrically with port 208 on measurement device 200, thus when test strip 150 is inserted into strip receptacle 260 it is in connection within the port 208, Fig 10-12, p. [0113-0119]), the test element adapter positioning the test element in the measuring position within the measurement port when the insertion end of the test element adapter is received within the measurement port (port 208 is configured to receive disposable port 260 into receptacle 206 such that a test strip 150 can be inserted into strip port 252 on disposable port 250 and therefore an end of the test strip 150 will be received in a measuring position with the port 208, Figs 10-12, p. [0113-0119]), the test element adapter preventing direct contact between the insertion end of the test element and the measuring port of the medical device when the test element is received within the test element adapter (disposable port 250 is inserted into the receptacle 206 and connected both physically and electrically with port 208 on 
While Simmons, et al. discloses a sleeve (cover material) and a test element adapter (disposable port 250), Simmons, et al. does not explicitly disclose a sleeve comprising a reception opening sized to receive the medical device, and a test element adapter formed as an integral part of the sleeve.
Yang, et al. teaches an analogous protective covering for an analogous hand-held medical device (disposable apparatus for biosensor having a test strip loading port for a test strip, p. [0022]) having an analogous sleeve (capsular wrapper 20 and coupling member 30 are integral and form a sleeve that covers the entire biosensor, Fig 3B, p. [0008, 0022, 0023]) comprising a reception opening sized to receive the analogous medical device (open end 22 of capsular wrapper 20 receives the biosensor 10, Fig 3B, p. [0022]), and an analogous test element adapter (test strip adapter 32, Fig 3B, p. [0023]) formed as an integral part of the analogous sleeve (test strip adapter 32 is an integral part of coupling member 30, see Fig 3B, p. [0023]) providing the ability for the test strip adapter to be removed with the test strip and subsequently wrapped together in the sleeve and discarded thus avoiding the user being contaminated with the samples on the test strip and hazard of infection or chronic toxic infliction can be prevented (Yang, et al., p.[0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve and test element adapter as disclosed by Simmons, et al. to have the sleeve having a reception opening sized to receive the medical device, and the test element adapter formed as an integral part of the sleeve as taught by Yang, et al. in order to provide the ability for the test strip adapter to be removed with the test 
Regarding claim 2, Simmons, et al. as modified by Yang, et al. discloses the invention as applied to claim 1 above. Simmons, et al. further discloses wherein the test element can be inserted into the test element adapter by a user (test strip 150 is inserted into strip receptacle 260 by a user of disposable port 250, p. [0113-0119]), and wherein the test element adapter comprises holding elements to engage and hold the test element in a defined position relative to the measuring port (disposable port 250 can include clip pins, spring arms, etc. the hold the test strip 150 in place relative to port 208, additionally disposable port 250 is connected to device 200 via retention tabs 262 located on portion 256 of disposable port 250, retention tabs 262 interact with corresponding connectors 264 to connect at least the portion 256 of disposable port 250 with the device 200 physically, Fig 12, p. [0118, 0126]).
Regarding claim 3, Simmons, et al. as modified by Yang, et al. discloses the invention as applied to claim 1 above. Simmons, et al. further discloses wherein the test element adapter can be detachably connected to the medical device via guiding or latching or plug-in elements (disposable port 250 is connected to device 200 via retention tabs 262 located on portion 256 of disposable port 250, retention tabs 262 interact with corresponding connectors 264 to connect at least the portion 256 of disposable port 250 with the device 200 physically, Fig 12, p. [0118]).
Regarding claim 14, Simmons, et al. as modified by Yang, et al. discloses the invention as applied to claim 1 above. Simmons, et al. further discloses wherein the sleeve is transparent at least in an area covering a display of the hand-held medical device (analyte measurement device 
Regarding claim 23, Simmons, et al. discloses a protective covering for a hand-held medical device (analyte measurement device is covered in a fully transparent covering material to protect the analyte measurement device from microbes or other contaminants, p. [0113-0119, 0199-0201]) that has a measuring port  (port 208 includes a printed circuit board 212 with contacts 216 that allow for the analysis of an analyte such as a blood sample, Figs 10-12, p. [0113-0119]) configured for receiving the insertion end of a test element in a measuring position for measuring an analyte (port 208 is configured to receive disposable port 260 into receptacle 206 such that a test strip 150 can be inserted into strip port 252 on disposable port 250 and therefore an end of the test strip 150 will be received in a measuring position with the port 208, Figs 10-12, p. [0113-0119]), the covering comprising:
	a sleeve (cover material may be a sleeve, p. [0199-0201]), wherein the sleeve can be mounted on the hand-held medical device to partially or fully enclose the hand-held medical device in a usable protected state (the cover material is one contiguous see through skin which covers the analyte measurement device and its susceptible components of the analyte measurement device—e.g., any buttons, battery cover, screen, case joints, etc, p. [0199-0201]); and
	a test element adapter (disposable port 250, Figs 10-12, p. [0113-0119]) having a distal portion received within the measuring port (disposable port 250 has a first portion 256 that is connected with the port 208), the test element being received within the test element adapter (test strip 150 is inserted into the strip receptacle 260 on port 250, Figs 10-12, p. [0113-0119]), the test element including an insertion end (end of test strip 150 that is inserted into strip receptacle 260, Figs 10-12, p. [0113-0116]) received within the distal portion of the test element adapter (port 250 
While Simmons, et al. discloses a sleeve (cover material) and a test element adapter (disposable port 250), Simmons, et al. does not explicitly disclose a sleeve comprising a reception opening sized to receive the medical device, and a test element adapter formed as an integral part of the sleeve.
Yang, et al. teaches an analogous hand-held medical device (disposable apparatus for biosensor having a test strip loading port for a test strip, p. [0022]) having an analogous sleeve (capsular wrapper 20 and coupling member 30 are integral and form a sleeve that covers the entire biosensor, Fig 3B, p. [0008, 0022, 0023]) comprising a reception opening sized to receive the analogous medical device (open end 22 of capsular wrapper 20 receives the biosensor 10, Fig 3B, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve and test element adapter as disclosed by Simmons, et al. to have the sleeve having a reception opening sized to receive the medical device, and the test element adapter formed as an integral part of the sleeve as taught by Yang, et al. in order to provide the ability for the test strip adapter to be removed with the test strip and subsequently wrapped together in the sleeve and discarded thus avoiding the user being contaminated with the samples on the test strip and hazard of infection or chronic toxic infliction can be prevented (Yang, et al., p.[0030]).
Claims 4-5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0100601 A1 to Simmons, et al. as modified by US 2013/0048530 A1 to Yang, further in view of US 5522255 to Neel, et al..
Regarding claim 4, Simmons, et al. discloses a protective covering for a hand-held medical device (analyte measurement device is covered in a fully transparent covering material to protect the analyte measurement device from microbes or other contaminants, p. [0113-0119, 0199-0201]) that has a measuring port (port 208 includes a printed circuit board 212 with contacts 216 that allow for the analysis of an analyte such as a blood sample, Figs 10-12, p. [0113-0119]) configured for receiving the insertion end of a test element in a measuring position for measuring 
	a sleeve (cover material may be a sleeve, p. [0199-0201]), wherein the sleeve can be mounted on the hand-held medical device to partially or fully enclose the hand-held medical device in a usable protected state (the cover material is one contiguous see through skin which covers the analyte measurement device and its susceptible components of the analyte measurement device—e.g., any buttons, battery cover, screen, case joints, etc, p. [0199-0201]); and
	a test element adapter (disposable port 250, Figs 10-12, p. [0113-0119]) being adapted to receive the test element (test strip 150 is inserted into the strip receptacle 260 on port 250, Figs 10-12, p. [0113-0119]),
	the test element adapter further comprising an insertion end configured to be received by the measuring port (disposable port 250 has an end that is inserted into the receptacle 206 and connected both physically and electrically with port 208 on measurement device 200, thus when test strip 150 is inserted into strip receptacle 260 it is in connection within the port 208, Fig 10-12, p. [0113-0119]), the test element adapter positioning the test element in the measuring position within the measurement port when the insertion end of the test element adapter is received within the measurement port (port 208 is configured to receive disposable port 260 into receptacle 206 such that a test strip 150 can be inserted into strip port 252 on disposable port 250 and therefore an end of the test strip 150 will be received in a measuring position with the port 208, Figs 10-12, p. [0113-0119]), the test element adapter preventing direct contact between the insertion end of 
While Simmons, et al. discloses a sleeve (cover material) and a test element adapter (disposable port 250), Simmons, et al. does not explicitly disclose a sleeve comprising a reception opening sized to receive the medical device, and a test element adapter formed as an integral part of the sleeve.
Yang, et al. teaches an analogous protective covering for an analogous hand-held medical device (disposable apparatus for biosensor having a test strip loading port for a test strip, p. [0022]) having an analogous sleeve (capsular wrapper 20 and coupling member 30 are integral and form a sleeve that covers the entire biosensor, Fig 3B, p. [0008, 0022, 0023]) comprising a reception opening sized to receive the analogous medical device (open end 22 of capsular wrapper 20 receives the biosensor 10, Fig 3B, p. [0022]), and an analogous test element adapter (test strip adapter 32, Fig 3B, p. [0023]) formed as an integral part of the analogous sleeve (test strip adapter 32 is an integral part of coupling member 30, see Fig 3B, p. [0023]) providing the ability for the test strip adapter to be removed with the test strip and subsequently wrapped together in the sleeve and discarded thus avoiding the user being contaminated with the samples on the test strip and hazard of infection or chronic toxic infliction can be prevented (Yang, et al., p.[0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve and test element adapter as 
While Simmons, et al. discloses the test element adapter (disposable port 250), Simmons, et al. as modified by Yang, et al. does not disclose wherein the test element adapter comprises an optical window to establish an optical measuring path between the test element and the measuring port when the test element is contained within the test element adapter and the insertion end of the test element adapter is received in the measuring position within the measuring port.
Neel, et al. teaches an analogous hand-held device (fluid dose, flow and coagulation sensor for medical instrument, title) wherein the analogous test element adapter (optics assembly 116 having a strip adapter bottom assembly 130 having a strip adapter bottom assembly housing 203, Figs 2 and 4-5, col 5 lines 13-15) comprises an optical window (transparent polycarbonate window 200 is adhesively attached to a region of strip adapter bottom assembly housing 203, Figs 2 and 4-5, col 5 lines 43-55) to establish an optical measuring path between an analogous test element and the analogous measuring port when the analogous test element is contained within the analogous test element adapter and the insertion end of the test element adapter is received in the measuring position within the measuring port (strip adapter bottom assembly 130 also includes a sample port housing assembly 160 having a housing 162 within which are mounted a photodiode 164 and a LED 166, the photodiode 164 senses light generated by LED 166 and reflected from the sample and strip 101, the transparent polycarbonate window 206 overlies a slit 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the test element adapter as disclosed by Simmons, et al. as modified by Yang, et al. to include an optical window to establish an optical measuring path between the test element and the measuring port when the test is contained within the test element adapter received within the measuring port as taught by Neel, et al. in order to provide detection and indication that a sample has been applied to the instrument for testing, (Neel, et al., col 5 lines 30-33).
Regarding claim 5, Simmons, et al. as modified by Yang, et al. as modified by Neel, et al. discloses the invention as applied to claim 4 above. The combination of Simmons, et al. as modified by Yang, et al. as modified by Neel, et al. further discloses wherein the optical window comprises a transparent material selected from the group consisting of PET, PMMA, PC, PC-ABS, PS, SAN and ASA (transparent polycarbonate window 200, 206, Figs 2 and 4-5, Neel, et al. col 5 lines 53-55).
Regarding claim 21, 
While Simmons, et al. discloses the test element adapter (disposable port 250), Simmons, et al. as modified by Yang, et al. does not explicitly disclose wherein the hand-held medical device includes a transparent inset in an optical path of a measuring device of the handheld medical device, the test element adapter including an optical window being aligned with the transparent inset when the test element adapter is received within the measuring port.
Neel, et al. teaches an analogous hand-held device (fluid dose, flow and coagulation sensor for medical instrument, title) including a transparent inset in an optical path of an analogous measuring device (housing 203 has a transparent slit 231, Figs 8a-8b, col 5 lines 53-57), the analogous test element adapter (optics assembly 116 having a strip adapter bottom assembly 130 having a strip adapter bottom assembly housing 203, Figs 2 and 4-5, col 5 lines 13-20) including an optical window (transparent polycarbonate window 200 is adhesively attached to a region of strip adapter bottom assembly housing 203, Figs 2 and 4-5, col 5 lines 43-55) being aligned with the transparent inset when the analogous test element adapter is received within the analogous measuring port (strip adapter bottom assembly 130 also includes a sample port housing assembly 160 having a housing 162 within which are mounted a photodiode 164 and a LED 166, the photodiode 164 senses light generated by LED 166 and reflected from the sample and strip 101, the transparent polycarbonate window 206 overlies a slit 213 in housing 203 through which radiation from LED 166 is transmitted to the sample and through which remission from the sample is detected by photodiode 164, as such when the test strip 101 is inserted into the strip adapter bottom assembly 130 of optics assembly 116 the transparent polycarbonate window 206 creates a sealed optical measuring path between the test strip 101 and the sample port housing assembly 160, Figs 2 and 4-5, col 5 lines 36-33 and 53-64) providing detection and indication that a sample has been applied to the instrument for testing, (Neel, et al., col 5 lines 30-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hand-held medical device as disclosed by Simmons, et al. as modified by Yang, et al. to include a transparent inset in an optical path of a measuring device of the handheld medical device, the test element adapter including an optical window being aligned with the transparent inset when the test element adapter is received within the measuring port as taught by Neel, et al. in order to provide detection and indication that a sample has been applied to the instrument for testing, (Neel, et al., col 5 lines 30-33).
Claims 9, 11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0100601 A1 to Simmons, et al. as modified by US 2013/0048530 A1 to Yang, et al., as applied to claim 1 above, further in view of US 2012/0221064 A1 to Wooldridge.
Regarding claim 9, Simmons, et al. as modified by Yang, et al. discloses the invention as applied to claim 1 above. 
While the combination of Simmons, et al. as modified by Yang, et al. discloses the sleeve having a reception opening (cover material of Simmons, et al. as modified by Yang, et al. having open end 22 of capsular wrapper 20 that slipped over and receives the biosensor device allowing the capsular wrapper to encompass and cover the biosensor device, Yang, et al. p. [0022], see claim 1 rejection above), the combination of Simmons, et al. as modified by Yang, et al. does not explicitly disclose a closure to close the reception opening for the hand-held medical device when the sleeve is slipped over the hand-held medical device.
Wooldridge teaches an analogous protective covering for an analogous hand-held medical device (protective barriers for hand held medical devices, title, Wooldridge claim 1) having an analogous sleeve (protective barrier in form of casing 100, Figs 1, 5, and 6A, p. [0026]) comprising an analogous reception opening (casing 100 has an opening 106, Figs 1 and 5, p. [0026]), having 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reception opening as disclosed by Simmons, et al. as modified by Yang, et al. to include a closure to close the reception opening as taught by Wooldridge in order to provide a secure and proper placement of the medical device in the space of the casing such that the medical device is held in place and protective barrier is formed preventing contamination of the medical device (Wooldridge, p. [0031, 0026, 0024]).
Regarding claim 11, Simmons, et al. as modified by Yang, et al. discloses the invention as applied to claim 9 above. 
While the combination of Simmons, et al. as modified by Yang, et al. discloses the sleeve provides a first closed end (closed end 23, see rejected claim 9 above), Simmons, et al. as modified by Yang, et al. does not explicitly disclose wherein the sleeve provides a first closed end and the closure provides a second closed end, such that the hand-held medical device is fully protected against the environment.
Wooldridge further teaches wherein the analogous sleeve having the closure provides a second closed end (first end 108 of casing 100 may also include a flap 128 that can be folded, pulled or flexed over opening 106 at first end 108 to secure the medical device in space 120, at 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reception opening as disclosed by the combination of Simmons, et al. as modified by Yang, et al. as modified by Wooldridge to include the closure providing a second closed end such that the hand-held medical device is fully protected against the environment as further taught by Wooldridge in order to provide a secure and proper placement of the medical device in the space of the casing such that the medical device is held in place and protective barrier is formed preventing contamination of the medical device (Wooldridge, p. [0031, 0026, 0024]).
Regarding claim 13, Simmons, et al. as modified by Yang, et al. discloses the invention as applied to claim 1 above. 
While Simmons, et al. discloses the sleeve (cover material seals or otherwise protects the analyte measurement device from microbes or other contaminants, p. [0199-0201]), Simmons, et al. as modified by Yang, et al. does not explicitly disclose wherein the sleeve is a flexible foil material that can be elastically adapted to an outer contour of the hand-held medical device.
Wooldridge teaches an analogous protective covering for an analogous hand-held medical device (protective barriers for hand held medical devices, title, Wooldridge claim 1) having an 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve material as disclosed by Simmons, et al. as modified by Yang, et al. to be a flexible foil material that can be elastically adapted to an outer contour of the hand-held medical device as taught by Wooldridge in order to provide the ability for the shape of the casing to readily receive, conform to or adapt to the outer shape of profile of the medical device positioned in the casing (Wooldridge, p. [0025]).
Regarding claim 19, Simmons, et al. as modified by Yang, et al. discloses the invention as applied to claim 1 above. 
While Simmons, et al. discloses the sleeve (cover material seals or otherwise protects the analyte measurement device from microbes or other contaminants, p. [0199-0201]), Simmons, et al. as modified by Yang, et al. does not explicitly disclose wherein the sleeve is sterile and forms an aseptic shielding for the hand-held medical device.
Wooldridge teaches an analogous protective covering for an analogous hand-held medical device (protective barriers for hand held medical devices, title, Wooldridge claim 1) having an analogous sleeve (protective barrier in form of casing 100, Figs 1, 5, and 6A, p. [0026]) wherein 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve as disclosed by Simmons, et al. as modified by Yang, et al. to be sterile and forms an aseptic shielding for the hand-held medical device as taught by Wooldridge in order to provide the use of disinfectant, cleaners and/or sterilizers to be avoided which may increase the useful life of the medical device, reduce product development and testing costs, and provide a more reliable decontamination regimen (Wooldridge, p. [0006]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0100601 A1 to Simmons, et al. as modified by US 2013/0048530 A1 to Yang, et al., as applied to claim 1 above, further in view of US 5,872,713 to Douglas, et al..
Regarding claim 20, 
While Simmons, et al. discloses the test element adapter (disposable port 250) and test element (test strip 150), Simmons, et al. as modified by Yang, et al. does not explicitly disclose wherein the test element adapter provides an automatic switch-on function of the hand-held medical device when a test element is inserted.
Douglas, et al. teaches an analogous hand-held medical device (testing instrument/detecting device 21, col 5 lines 20-22) wherein the analogous test element adapter (docking portion 37 comprises a slot 20 disposed in a retaining clip 19 which operates to guild handle 14 of test strip 11 into position, Fig Figs 2-3, col 5 lines 20-32) provides an automatic switch-on function of the analogous hand-held medical device when an analogous test element is inserted (when inserted into the docking portion 37 of detection device 21, the test strip 11 contacts complete a circuit which turns the device on, the device is turned off upon removal of the test strip, col 5 lines 20-32, col 7 lines 10-15) providing the elimination of the need for a separate on/off circuit or patient action to turn the testing instrument on or off (Douglas, et al., col 7 lines 13-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the test element adapter as disclosed by Simmons, et al. as modified by Yang, et al. to include an automatic switch-on function of the hand-held medical device when a test element is inserted as taught by Douglas, et al. in order to provide the elimination of the need for a separate on/off circuit or patient action to turn the testing instrument on or off (Douglas, et al., col 7 lines 13-15).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A BEREZIK whose telephone number is (571)272-5082.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/RACHEL A BEREZIK/Examiner, Art Unit 3786                                                                                                                                                                                                        

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786